Citation Nr: 0126756	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) for the period from 
February 15, 1994, to May 24, 1999.

2.  Entitlement to permanency of a 100 percent schedular 
evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

The veteran was also afforded hearings at the RO in January 
1995 and in April 1997.  Transcripts of these hearings have 
also been associated with the claims folder.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In an application for increased compensation dated in 
April 1999, the veteran reported that he had completed 2 
years of college and had worked for the United States Postal 
Service as a clerk from February 1984 to January 26, 1999, 
earning $37,000 for the past 12 months.

3.  A notice from the Social Security Administration dated in 
June 1999 reflects that the veteran was found to have become 
disabled under their rules on January 26, 1999.

4.  The veteran's treating psychiatrist, in letters dated in 
October 1999, June 2000, and June 2001, reported that the 
veteran was totally and permanently disabled.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 70 percent for 
PTSD have not been satisfied for the period from February 15, 
1994, through January 25, 1999.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 
4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 
4.130, DCs 9411, 9440 (2001).

2.  The requirements for a 100 percent schedular rating for 
PTSD have been satisfied as of January 26, 1999.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2001).

3.  The requirements for permanency of a 100 percent 
schedular evaluation for PTSD have been met.  38 C.F.R. 
§ 3.340 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  Under the criteria in effect prior to November 7, 
1996, a 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
or there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; or that the individual is thereby 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).  It has also been recognized 
that each criteria for a 100 percent rating under 38 C.F.R. § 
4.132 was independent.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Also, prior to November 7, 1996, 38 C.F.R. § 4.16(c) provided 
the following:

The provisions of paragraph (a) of this 
section are not for application in cases 
in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation.  In 
such cases, the mental disorder shall be 
assigned a 100 percent schedular 
evaluation under the appropriate 
diagnostic code. 

38 C.F.R. § 4.16(c) (emphasis added).  The relevant portion 
of section 4.16(a) referenced in section 4.16(c) is as 
follows: 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, . 
. . . 

38 C.F.R. § 4.16(a).

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders were amended and redesignated.  Pursuant to 
the amended rating criteria, a 70 percent evaluation for PTSD 
is warranted when occupational and social impairment is 
present with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Also, effective November 7, 1996, Section 4.16(c) was 
deleted.  In the Federal Register supplementary information, 
VA stated the following:

We propose to delete § 4.16(c) because, 
in our judgment, it is possible that a 
veteran may be properly evaluated at a 
level less than 100 percent based on 
average impairment, but because of unique 
aspects of his or her individual 
situation, might still be unable to 
secure or following a substantially 
gainful occupation.  In order to allow 
rating specialists the flexibility to 
fairly evaluate such situations, we 
propose to have § 4.16(a) apply to mental 
disorders in the same manner that it does 
to other disabilities.

60 Fed. Reg. 54,825, 54,830 (1995).  

The Court in Johnson v. Brown, 7 Vet. App. 95 (1994), noted 
that VA General Counsel in a supplemental memorandum in 
response to an order of the Court stated, inter alia, that 

. . . the criteria in 38 C.F.R. § 4.132, 
DC 9411, for a 100% rating are each 
independent bases for granting a 100% 
rating.

* 		*		*

The Secretary is aware that the 70% 
"requirement" of 4.16(c) may be 
superfluous in light of the fact that 
whenever unemployability is caused solely 
by a service-connected mental disorder, 
regardless of its current disability 
rating, a 100% schedular rating is 
warranted under section 4.132.

Johnson, 7 Vet. App. at 97 (emphasis in original).  As noted 
above, 38 C.F.R. § 4.16(c) was deleted effective November 7, 
1996.  61 Fed. Reg. 52,695, 52,699 (1996).

As the issue of the rating for the veteran's PTSD includes 
the period prior to November 1996, the veteran is entitled to 
have his claim considered under both sets of criteria to 
determine which set is more favorable.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The claimant is 
then entitled to be rated under the more favorable ratings.  
Id.  The Board finds that that the old criteria are more 
favorable to the veteran.


Entitlement to a rating in excess of 70 percent for PTSD for 
the period from February 15, 1994, to May 24, 1999.  A report 
of VA examination for disability evaluation purposes of April 
1993 reflects that the veteran had worked for the Post Office 
for 9 years making $35,000 a year.  He was in treatment once 
a month and had been on Prozac until the prior month.  He was 
worried about his ability to keep his job because of his 
frequent loss of time from work.  He gave a history of heavy 
drinking and drug abuse and had been in a rehabilitation 
center for this problem in 1991.

In a letter received in February 1994 the veteran reported 
that he was still on Prozac and a new medication called 
Novaine.  He stated that he had over 400 hours of unpaid 
leave on his job the last year due to his illness.

A VA examiner in July 1994 diagnosed PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 65, 
indicating his assessment that the veteran's PTSD was 
productive of between moderate and mild symptoms.

In a September 1994 letter, S. Mann, M.D., stated that the 
veteran had been under his care at a VA medical center since 
April 1994.  Dr. Mann described the veteran's PTSD as severe, 
resulting in marked interpersonal and vocational 
difficulties.

In October 1994 the veteran indicated that he had broken up 
with his girlfriend, that his medication had been increased 
in dosage, and that the prior year, he had taken over 400 
hours of unpaid leave from his job.  He indicated that his 
flashbacks occurred on the job and prevented him from 
fulfilling his duties.  When this occurred, he had to leave.  
He stated that he had been fired twice , once in 1989 and 
again in August 1991 due to missing time from work.  He 
reported that he feared losing his job due to his PTSD.  
Indeed, in a September 1995 statement, the veteran indicated 
that he was threatened daily at work that he would lose his 
job.

At a hearing in January 1995 the veteran reported that he had 
been fired from his job with the post office from August 1989 
to January 1990 and from July 1990 until March 1993, but was 
rehired each time because it was determined that his missing 
time from work was not from substance abuse but rather it was 
from sickness, PTSD.  He reported that he missed in excess of 
400 hours from work in 1993 and he used 100 hours of sick 
time, 4 week vacation, and in excess of 90 hours leave 
without pay in 1994.

Evidence of record also includes a March 1995 letter of 
warning from the United States Postal Service, the veteran's 
employer.  The official letter of warning was issued for the 
express purpose of advising him of his failure to meet 
attendance requirements, including excessive unscheduled 
absences from April 1994 to March 1995, totally 177.5 hours 
or slightly more than 22 days.

When the veteran was examined by VA in April 1995, he 
reported that he lost 6 weeks from work in the past 12 
months.  Examination resulted in a diagnosis of PTSD and a 
GAF score of 60, indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

Dr. Mann, in a letter dated in October 1995, reported that 
the veteran experienced episodes of intense anxiety, during 
which he was unable to leave his house.  During such 
episodes, he sat "on guard," bombarded by thoughts that the 
Vietcong were outside.  The episodes lasted anywhere from 
days to weeks, and caused him to miss considerable time from 
his job at the United States Postal Office.  Dr. Mann 
reiterated his diagnosis of severe PTSD, resulting in severe 
social and industrial impairment.

The report of an October 1995 VA examination reflects the 
veteran's complaints of difficulty sleeping, even with 
medication, and nightmares twice a week.  The veteran 
reported that he suffered from depression, often accompanied 
by feelings of guilt.  He was irritable and argumentative, 
missed a lot of time from work and was suspended and fired 
several times because of this problem.  He did not believe he 
would be able to keep his job for long.  The veteran was 
diagnosed with chronic PTSD, and given a GAF score of 55, 
indicating moderate to serious symptoms or serious impairment 
in social, occupational, or school functioning.

A subsequent note from Dr. Mann, dated in February 1996, 
indicated that since the October 1995 letter, the veteran had 
experienced an intensification of his PTSD symptomatology, 
leading to an increase in his medication.  Due to the 
veteran's difficulty sleeping and nightmares, Dr. Mann 
planned to increase his medication to the maximum dosage.

A February 1997 VA examination indicated that the veteran 
estimated that in 1994, 1995 and 1996, he had used 
approximately 300 hours of leave without pay, in addition to 
using all of his annual and sick time at work.  He indicated 
that he could usually get to work, but that at times he felt 
extremely nervous and uncomfortable there, and had to leave 
early.  The veteran also expressed that he had difficulty 
sleeping.  According to the examiner, the veteran's main 
coping strategy was one of withdrawal and isolation, spending 
approximately 12 hours per day in bed.  The veteran also 
stayed in bed all weekend.  He felt uncomfortable around 
other people and was relatively paranoid.  His mood was 
moderately depressed and he experienced extreme degrees of 
anxiety.  The examiner diagnosed the veteran with PTSD, 
unimproved over the previous year.  His GAF score was 50, and 
he had a secondary diagnosis of intermittent substance abuse.  
A GAF score of 50 is indicative of serious symptoms or 
serious impairment in social or occupational functioning.

At his hearing before the RO in April 1997, the veteran 
testified that he had been married twice, and that his first 
marriage ended in divorce due to his PTSD.  Although he had 
two children from that marriage, he had an unsatisfactory 
relationship with those children.  He stated that he had 
recently remarried in September 1996, but that he was not 
confident that the marriage would last.  He also stated that 
he did no socializing, even with relatives.  The veteran 
testified that he locked himself in his house for days.  He 
kept a knife on hand, and was afraid of hurting someone.  

In a decision dated in April 1997, the Hearing Officer 
increased the rating for the veteran's PTSD to 70 percent 
effective from February 15, 1994.

The veteran was hospitalized at a VA facility in February 
1998 after he had been on a two-day binge.  It was reported 
that he began drinking alcohol two years prior to admission; 
that he drank at least 8 days out of the month; and that when 
he drank he got drunk.  He had a history of blackouts.  He 
was started on alcohol detoxification and this was performed 
without difficulty.  At discharge 6 days later the diagnoses 
were as follows:  (1) Mood disorder secondary to substance 
abuse; (2) PTSD; and (3) alcohol dependency.

An April 1998 VA examination reflected virtually identical 
findings, although this examination showed a worsening of the 
veteran's symptoms over the prior 6 months.

In August 1998, Dr. Mann reported that the veteran had 
continued to experience a worsening of his PTSD 
symptomatology and in his opinion the veteran was totally and 
permanently disabled.  This examiner noted that the veteran 
had missed increasing amounts of work at the post office due 
to his extended exacerbation of PTSD symptoms and was in 
danger of losing his job.  Dr. Mann recommended that the 
veteran cease his current position at the post office.

A document in the claims folder dated in November 1998 
reflects that the veteran reported that he was still employed 
at the post office and that he could not give up work because 
his wife was not working and he had a daughter in college.

In a statement dated in December 1998 Dr. Mann reported that 
the veteran reported that he was unable to afford to resign 
on disability from his job at the post office due to his 
financial responsibilities to his wife and children.  Dr. 
Mann stated that this was adding stress and that the 
veteran's condition had worsened with increase in PTSD and 
psychotic symptoms.

In an application for increased compensation based on 
unemployability dated in April 1999, the veteran reported 
that he had completed 2 years of college and had worked for 
the United States Postal Service as a clerk from February 
1984 to January 26, 1999, earning $37,000 for the past 12 
months.  He also reported that he lost 80 days per year from 
work due to illness.

At the hearing in July 2001 the veteran testified that he 
continued working until January 1999 because his wife had 
developed medical conditions and he had to maintain health 
insurance coverage for her.

Analysis.  The record reflects that for the period from 
February 1994 until January 26, 1999, the veteran was a full 
time employee for the postal service and that he earned 
$37,000 during the last 12 months of his employment, despite 
the fact that he missed as much as 80 days from work due to 
PTSD symptoms.  His PTSD has been rated as 70 percent 
disabling for the period from February 15, 1994, to May 24, 
1999.  He remarried in September 1996.  He testified at 
hearings in January 1995, April 1997, and July 2001.

Prior to January 26, 1999, the veteran was able to maintain a 
full time position with the postal service, earning $37,000 
during his final year.  The veteran lost a considerable 
amount of time from his job.  He asserts that he was forced 
to continue working because of financial considerations and 
his obligation to support his wife and children.

During the period of time from February 15, 1994, to May 24, 
1999, the veteran's only compensable service-connected 
disability was the PTSD assigned a 70 percent evaluation.  
However, the fact that the veteran did maintain a full-time 
position with the postal service from 1984 until January 26, 
1999, establishes that the PTSD did not in fact preclude the 
veteran from following a substantially gainful occupation 
prior to January 26, 1999.  Thus, for entitlement to a rating 
in excess of 70 percent for the period of time prior to 
January 26, 1994, the record must reflect that he met or 
approximated other criteria for a 100 percent rating.  As 
noted above, a 100 percent evaluation under the old criteria 
required that virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality resulting in a profound retreat from 
mature behavior; or demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board has already determined that prior to January 26, 1999, 
the veteran's PTSD did not result in demonstrable inability 
to retain employment.  Additionally, the veteran's testimony 
regarding the efforts he took to fulfill his financial 
responsibilities to his family demonstrates that the PTSD did 
not result in a profound retreat from mature behavior.  
During this period of time he retained his full time position 
and remarried -- facts which reflect that his PTSD did not 
result in virtual isolation.  This is also supported by the 
fact that he testified at hearings in 1995 and 1997.  His 
hearing testimony is also inconsistent with a finding that 
the PTSD was productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  Thus, the Board finds that prior to January 26, 
1999, the old criteria for a rating in excess of 70 percent 
were not met.

Pursuant to the criteria effective in November 1996, a 100 
percent evaluation required total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  The fact that the veteran retained 
a full time position with the postal service prior to January 
26, 1999, reflects that the veteran's PTSD was not productive 
of total occupational impairment prior to this date.  His 
ability to maintain a full time position is also inconsistent 
with such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
disorientation, memory loss for his own occupation, and the 
other symptoms required for a 100 percent rating under the 
new criteria.

However, as of January 26, 1999, the veteran was no longer 
able to maintain employment with the postal service.  The 
reason for his inability to continue his employment has been 
attributed to his PTSD.  Thus, as of this date the record 
reflects that the PTSD precluded the veteran from securing or 
following a substantially gainful occupation.  As noted 
above, under the old criteria, where PTSD precludes 
substantially gainful employment, the PTSD shall be assigned 
a 100 percent schedular evaluation under the appropriate 
diagnostic code.  Thus, the Board concludes that the veteran 
is entitled to a 100 percent rating for his PTSD as of 
January 26, 1999.

Entitlement to permanency of a 100 percent schedular 
evaluation for PTSD.  The veteran also claims entitlement to 
a 100 percent permanent schedular disability evaluation for 
PTSD.  Total disability may or may not be permanent.  See 38 
C.F.R. § 3.340(a).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  The 
permanent loss or loss of use of both hands, or of both feet, 
or of one hand and one foot, or the sight of both eyes, or 
becoming permanently helpless or bedridden constitutes 
permanent and total disability.  Diseases and injuries of 
long standing duration which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person is 
considered in determining permanence.  See 38 C.F.R. § 
3.340(b).

As set forth above, the veteran's symptomatology associated 
with PTSD has shown no improvement.  On the contrary, medical 
records from Dr. Mann reflect an increase in the veteran's 
medication to maximum dosages to compensate for his worsening 
symptoms.  As Dr. Mann stated in September 1998, despite 
therapeutic efforts, the veteran's condition had continued to 
deteriorate over the years.  In Dr. Mann's opinion, the 
veteran "[was] totally and permanently disabled and should 
not continue employment at the Post Office."  Dr. Mann, in 
letters dated in October 1999, June 2000, and June 2001 
reported that the veteran was totally and permanently 
disabled.  The record contains no competent opinion to the 
contrary.

Thus, relevant medical evidence demonstrates that the 
veteran's totally disabling PTSD is reasonably certain to 
continue throughout his lifetime.  The veteran's disability 
has progressively worsened, and persuasive opinions of record 
indicate that his PTSD is chronic, static and that his 
condition will not improve in the future.  The Board observes 
that the evidence of severe disability despite ongoing 
treatment and compliance with medication is consistent with a 
finding of permanency.  Accordingly, the Board concludes that 
this aspect of the veteran's claim should be allowed.

Veterans Claims Assistance Act of 2000.  During the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(Pub. L. No. 106-475, 114 Stat. 2096 (2000)) was enacted, 
which provided new statutory requirements regarding notice to 
a veteran and his representative and specified duties to 
assist veterans in the development of their claims.  In 
August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in the 
new regulations have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the statements of the case and supplemental statements of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement of the new regulations 
in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new regulations have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review and VA PTSD examinations have been 
provided.  No further assistance is necessary to comply with 
the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.


ORDER

A rating in excess of 70 percent rating for PTSD for the 
period from February 15, 1994, to January 25, 1999, is 
denied.

A 100 percent rating for PTSD is granted as of January 26, 
1999, subject to the laws and regulations governing the 
payment of monetary benefits.

Permanency of a 100 percent schedular evaluation for PTSD is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

